Title: To James Madison from Thomas Jefferson, 1 January 1797
From: Jefferson, Thomas
To: Madison, James


Jan. 1. 97.
Yours of Dec. 19. has come safely. The event of the election has never been a matter of doubt in my mind. I knew that the Eastern states were disciplined in the schools of their town meetings to sacrifice differences of opinion to the great object of operating in phalanx, and that the more free & moral agency practised in the other states would always make up the supplement of their weight. Indeed the vote comes much nearer an equality than I had expected. I know the difficulty of obtaining belief to one’s declarations of a disinclination to honors, and that it is greatest with those who still remain in the world. But no arguments were wanting to reconcile me to a relinquishment of the first office or acquiescence under the second. As to the first it was impossible that a more solid unwillingness settled on full calculation, could have existed in any man’s mind, short of the degree of absolute refusal. The only view on which I would have gone into it for a while was to put our vessel on her republican tack before she should be thrown too much to leeward of her true principles. As to the second, it is the only office in the world about which I am unable to decide in my own mind whether I had rather have it or not have it. Pride does not enter into the estimate; for I think with the Romans that the General of to-day should be a soldier tomorrow if necessary. I can particularly have no feelings which would revolt at a secondary position to mr. Adams. I am his junior in life, was his junior in Congress, his junior in the diplomatic line, his junior lately in our civil government. Before the receipt of your letter I had written the inclosed one to him. I had intended it some time, but had deferred it from time to time under the disco[u]ragement of a despair of making him believe I could be sincere in it. The papers by the last post not rendering it necessary to change any thing in the letter I inclose it open for your perusal, not only that you may possess the actual state of dispositions between us, but that if any thing should render the delivery of it ineligible in your opinion, you may return it to me. If mr. Adams can be induced to administer the government on it’s true principles, and to relinquish his bias to an English constitution, it is to be considered whether it would not be on the whole for the public good to come to a good understanding with him as to his future elections. He is perhaps the only sure barrier against Hamilton’s getting in.
Since my last I have recieved a packet of books & pamphlets, the choiceness of which testifies that they come from you. The Incidents of Hamilton’s insurrection is a curious work indeed. The hero of it exhibits himself in all the attitudes of a dexterous balance master.
The Political progress is a work of value & of a singular complexion. The eye of the author seems to be a natural achromatic, which divests every object of the glare of colour. The preceding work under the same title had the same merit. One is disgusted indeed with the ulcerated state which it presents of the human mind: but to cure an ulcer we must go to it’s bottom: and no writer has ever done this more radically than this one. The reflections into which he leads one are not flattering to our species. In truth I do not recollect in all the Animal kingdom a single species but man which is eternally & systematically engaged in the destruction of it’s own species. What is called civilization seems to have no other effect on him than to teach him to pursue the principle of bellum omnium in omnia on a larger scale, & in place of the little contests of tribe against tribe, to engage all the quarters of the earth in the same work of destruction. When we add to this that as to the other species of animals, the lions & tygers are mere lambs compared with man as a destroyer, we must conclude that it is in man alone that Nature has been able to find a sufficient barrier against the too great multiplication of other animals & of man himself, an equilibriating power against the fecundity of generation. My situation points my views chiefly to his wars in the physical world: yours perhaps exhibit him as equally warring in the Moral one. We both, I believe, join in wishing to see him softened. Adieu.
